DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 102a1 or 103 as being anticipated or unpatentable over Sainiemi [US 20160033697].
	Claim 1: Sainiemi teaches a method for processing an optical workpiece [abstract], by positioning a substrate containing a first layer within a processing chamber; wherein the first layer comprises grating structures separated by trenches formed in the first layer [Fig. 6b] wherein each of the grating structure has an original dimension [Fig. 6b] and depositing a second layer on the sidewalls of the grating structures [Fig. 6c] by atomic layer deposition [0079] to produce a changed dimension of the grated structure separated by the trenches, wherein the changed dimension grated structure has a greater dimension than the original dimension [Fig. 6c]. 
	Claims 2: although Sainiemi does not explicitly teach the average thickness is about 5 to 200% greater than the average thickness of the corrected grating structure, Sainiemi does teaches that the dimension of the grating area is larger than the grating period [0047], therefore, it would have been obvious to one of ordinary skill in the art to have the thickness of the corrected grating structure to be in the claimed percentage range since Sainiemi teaches to increase the grating size. 
	Claim 3: although Sainiemi does not explicitly teach the grating structure thickness, it would have been obvious to one of ordinary skill in the art to optimize the grating thickness to the claimed ranged through routine experimentation since Sainiemi teaches to increase the grating area is larger [0047].
	Claims 4-5: although Sainiemi does not explicitly teach a difference in refractive index, Sainiemi does teaches the structure and dimension of the surface modulations affects the optical devices’ refractive index [0026]. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the refractive index by modifying the modulation dimensions of the gratings through routine experimentation.
	Claim 6: Sainiemi teaches depositing the second layer on top of the surface of the gratings by ALD while depositing on the sidewalls [Fig. 6c; 0079].
	Claim 7: although Sainiemi does not explicitly teach the thickness of the ALD layer, it would have been obvious to one of ordinary skill in the art that the thickness of the ALD layer would affect the dimension of the grating structure; therefore, it would have been obvious to one of ordinary skill in the art to optimize the ALD layer thickness through routine experimentation in order to achieve a desired final grating structure dimension. 
	Claim 8: Sainiemi teaches an overlapping angle range of 45-90 degrees [0042].
	Claim 9: Sainiemi teaches applying a mask on the first layer prior to depositing the second layer, wherein the mask covers a first portion of the first layer and leaves exposed portions of the first layer, and the grating portions are located in the second portion [Fig. 5] depositing a second layer on the second portion of the first layer and removing the mask from the first portion and the first layer wherein the first portion of the first layer is exposed and the second portion of the first layer contains the second layer deposited there [Fig. 5].
	Claim 10: Sainiemi teaches the first layer comprises SiO2 [0074].
	Claim 11: Sainiemi teaches the second layer comprises SiO2 [0079].
	Claim 20: Sainiemi teaches a method comprising positing a substrate containing a first layer (which would naturally have a first refractive index) within a processing chamber, wherein the first layer comprises grating structures separated by trenches formed in the first layer, and wherein the first layer comprises silicon dioxide [Fig. 6b, 0074], and depositing a second layer (naturally having a second refractive index) by atomic layer deposition to completely fill the trenches and cover the grating structures, wherein the second layer comprises silicon dioxide [Fig. 6c, 0079]. Although the Sainiemi does not appear to teach that the difference between the first refractive index and second refractive index is +/- 0.001 to +/-0.1, since the first and second layers are both silicon dioxide, it would have been obvious to one of ordinary skill in the art that the difference between the first and second refractive indices would be minimal, close or within the claimed difference range. 

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainiemi as applied to claim 1 above, and further in view of Sainiemi2 [US 20160035539].
	Claim 12: Sainiemi teaches a method for processing an optical workpiece [abstract], by positioning a substrate containing a first layer within a processing chamber; wherein the first layer comprises grating structures separated by trenches formed in the first layer [Fig. 6b] wherein each of the grating structure has an original dimension [Fig. 6b] and depositing a second layer on the sidewalls of the grating structures [Fig. 6c] by atomic layer deposition [0079] to produce a changed dimension of the grated structure separated by the trenches, wherein the changed dimension grated structure has a greater dimension than the original dimension [Fig. 6c]. Although Sainiemi teaches different groups of grating structures[Fig. 4c], Sainiemi does not appear to teach applying a mask on a first layer disposed on a substrate, wherein the first layer comprises grating structures separated by trenches formed in the first layer, wherein the grating structure comprises a first group of grating structures with an original dimension, and the a second group of grating structures having also having original dimension, wherein the mask covers the first group of the grating structures and leaves the second group of grating structures. Sainiemi2 is provided.
Sainiemi2 teaches a method which comprises applying a mask on a first layer disposed on a substrate, wherein the first layer comprises grating structures separated by trenches formed in the first layer [Fig. 4], wherein the grating structure comprises a first group of grating structure having an original dimension, and a second group of grating structures having another original dimension, wherein the mask covers the first group of grating structures and leaves exposed the second group of grating structures [Fig. 4]. It would have been obvious to one of ordinary skill in the art to provide a mask that covers a first group of grating structures over a second group of grating structures as taught by Sainiemi2 so as to produce trenches which varying depth [0075].
Claims 13-14: although Sainiemi does not explicitly teach the grating structure is +/- 10% of targeted dimension, it would have been obvious to one of ordinary skill in the art to optimize the thickness of the ALD layer through routine experimentation in order to meet the desired grating size. Although Sainiemi does explicitly teach the average thickness is about 5 to 200% greater than the average thickness of the corrected grating structure, Sainiemi does teaches that the dimension of the grating area is larger than the grating period [0047], therefore, it would have been obvious to one of ordinary skill in the art to have the thickness of the corrected grating structure to be in the claimed percentage range since Sainiemi teaches to increase the grating size. 
Claim 15: although Sainiemi does not explicitly teach the grating structure thickness, it would have been obvious to one of ordinary skill in the art to optimize the grating thickness to the claimed ranged through routine experimentation since Sainiemi teaches to increase the grating area is larger [0047].
Claim 16-17: although Sainiemi does not explicitly teach a difference in refractive index, Sainiemi does teaches the structure and dimension of the surface modulations affects the optical devices’ refractive index [0026]. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the refractive index by modifying the modulation dimensions of the gratings through routine experimentation.
Claim 18: Sainiemi teaches an overlapping angle range of 45-90 degrees [0042].
Claim 19: Sainiemi teaches the first layer comprises SiO2 [0074] and teaches the second layer comprises SiO2 [0079].

Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715